Citation Nr: 1046778	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 29, 2006, 
for the grant of a 40 percent disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Subsequently, the Board remanded this matter 
for further development in a March 2010 decision.

In September 2009, the Veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision, the 
Veteran withdrew his appeal pertaining to the claim of 
entitlement to an effective date earlier than September 29, 2006, 
for the grant of a 40 percent disability rating for bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the 
claim of entitlement to an effective date earlier than September 
29, 2006, for the grant of a 40 percent disability rating for 
bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


(CONTINUED ON FOLLOWING PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In August 2010 correspondence received by VA in October 2010, and 
sent to the Board in November 2010, the Veteran stated his 
intention to withdraw his claim of entitlement to an effective 
date earlier than September 29, 2006, for the grant of a 40 
percent disability rating for bilateral hearing loss.  No 
allegations of errors of fact or law, therefore, remain for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this claim, and it is 
dismissed.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  With few exceptions, the regulations implementing this 
law are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Since the claim of entitlement to an effective date 
earlier than September 29, 2006, for the grant of a 40 percent 
disability rating for bilateral hearing loss has been withdrawn, 
the provisions of the VCAA are not for application.




(CONTINUED ON FOLLOWING PAGE)




ORDER

The appeal concerning the claim of entitlement to an effective 
date earlier than September 29, 2006, for the grant of a 40 
percent disability rating for bilateral hearing loss, is 
dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


